3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-7, 10-17 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freitag. Jr. (US Patent 6,237,054)
As per claim 1, Freitag discloses a method of configuring a field-programmable gate array ("FPGA") (figs. 2-4, i.e., 32) containing a configurable microcontroller unit ("MCU") (figs. 2-4, i.e., 36) via a two-phase configuration  process, the method comprising: (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions.)
receiving first configuration data from a first external storage location via a communication bus;  (col.6, line 56-col.7, line 5, i.e., receive configurable data , store and retrieve data to/from the one or more memory devices via the bus)
(col.6, lines 32-41, i.e., memory devices  are coupled to microcontroller  and configured to store instructions and data used by microcontroller)
obtaining second configuration data with MCU attributes (figs. 2-4, i.e., CLB 50a-d) from a second external storage location via the communication bus; and (col.6, line 32-col.7, line 5, i.e., Each CLB 50 configured to implement one or more functions required to transfer information using a selected communication protocol and via network transmission medium 12. The execution unit generates output signals which represent an offset portion of an address of a memory location from which data is to be read or to which data is to be written. The memory devices which include storage locations corresponding to the address signal.  The chip select signal enables the one or more memory devices for a data transfer operation via communication bus.)
storing the second configuration data in a second configuration memory for programming the configurable MCU. (col.6, lines 32-41, i.e., one or more memory devices are coupled to microcontroller and configured to store instructions and data used by microcontroller)

As per claim 2, Freitag discloses the method further comprising programming the FPGA via FPGA configuration data stored in the first configuration memory to behave as an MCU which can be further configured by a user. (col.6, lines 32-41, i.e., memory devices are coupled to microcontroller and configured to store instructions and data used by microcontroller)

As per claim 3, Freitag discloses the method further comprising configuring the configurable MCU via MCU configuration data stored in the second configuration memory to perform at least one user-defined MCU function when the FPGA is programmed. (col.6, lines 5-16, i.e., Electrical interface unit 39 is configured to receive signals from microcontroller 36 and to drive the signals onto network transmission medium 12.)

As per claim 4, Freitag discloses the method further comprising identifying a first embedded function (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions) of a configurable MCU for facilitating network interface between a host and an external device based on a first interface protocol. (col. 6, lines 16-31, i.e., in the transmit mode, network interface unit 32(e.g., host side) receives data from expansion bus 26 and transmits the data upon transmission medium 12(e.g., external device side) according to a selected communication protocol.  In the receive mode, the network interface unit 32 receives data from transmission medium 12 according to the selected communication protocol and drives signals corresponding to the data upon the signal lines of expansion bus 26.)
 
As per claim 5, Freitag discloses the method further comprising searching a first bit map via a communication network for programming the configurable MCU to perform the first embedded function. (col.6, line 32-col.7, line 5, i.e., execution unit  generates output signals  which represent an offset portion of an address of a memory location from which data is to be read or to which data is to be written. memory devices 38 which include storage locations corresponding to the address signal.  The chip select signal enables the one or more memory devices 38 for a data transfer operation.)
 
As per claim 6, Freitag discloses the method further comprising: downloading the first bit map from a cloud system via a communication network through the communication bus to the second configuration memory; and (col.5, lines 45-61, i.e., Network transmission medium 12 interconnects the computer systems 10, I/O device 15, and router 16, forming a LAN.) 
(col.6, line 32-col.7, line 5, i.e., execution unit  generates output signals  which represent an offset portion of an address of a memory location from which data is to be read or to which data is to be written. The memory devices 38 which include storage locations corresponding to the address signal.  The chip select signal enables the one or more memory devices 38 for a data transfer operation.)
 
As per claim 7, Freitag discloses the method further comprising storing the first bit map in a local flash memory. (col.6, lines 32-41, i.e., memory devices (e.g., SRAM or DRAM, EPROM) are coupled to microcontroller and configured to store instructions and data used by microcontroller)

As per claim 10, Freitag discloses the method further comprising searching a new bit map associated with the first embedded function for programming the configurable MCU if the first bit map fails to verify the first embedded function performed by the configurable MCU. (col.9, lines 47-56, i.e., if the CRC value calculated by the receiver does not match the value transmitted by the transmitter, the receiver indicates a transmission error by returning a frame having a command field containing a frame reject (FRMR) response)
 
As per claim 11, Freitag discloses the method further comprising: identifying a second embedded function of the configurable MCU for facilitating network interface between a host and an external device based on a second interface protocol; (col.6, lines 42-55, i.e., Execution unit 44 also includes circuitry to implement a selected communication protocol used to transmit and receive data via electrical interface unit 39 and network transmission medium 12.)
downloading the second bit map from the cloud system to the second configuration memory via the communication network through the communication bus; and  (col.4., lines 27-41, i.e., the set of instructions executed by processor core 48 may be extended to include instructions which require execution by one or more of the multiple CLBs 50a-d. During the programming operation, the output signals configure the programmable logic within one or more of the multiple CLBs 50a-d to perform selected functions.)
programming the configurable MCU in response to the second bit map. (col. 6, lines 16-31, i.e., in the transmit mode, network interface unit 32(e.g., host side) receives data from expansion bus 26 and transmits the data upon transmission medium 12(e.g., external device side) according to a selected communication protocol.  In the receive mode, the network interface unit 32 receives data from transmission medium 12 according to the selected communication protocol and drives signals corresponding to the data upon the signal lines of expansion bus 26.)
 
As per claim 12, Freitag discloses a programmable logic device ("PLD") configurable(fig.2-4, i.e., 32) to contain a configurable microcontroller unit ("CMU") (figs. 2-4, i.e., 36) for processing information, the PLD comprising: 
an embedded processor (fig. 4, i.e., 48) able to perform logic functions based on instruction sets;  (col.7, lines 25-40, i.e., programmable logic which is configurable to perform a selected function in response to output signals produced by processor core 48 during instruction execution.)
a plurality of configurable logic blocks ("CLBs") (fig.4, i.e., 40a-d) coupled to the embedded processor and organized by blocks of lookup tables ("LUTs") able to be programmed to perform user defined logic functions;  (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions)
a first configuration memory coupled to the plurality of CLBs and configured to store PLD configuration data for configuring the PLD to contain a CMU;  and(col.6, lines 32-41, i.e., memory devices  are coupled to microcontroller and configured to store instructions and data used by microcontroller)
a second configurable memory coupled to the plurality of CLBs and configured to store 
CMU configuration data for programming the CMU. (col.6, lines 32-41, i.e., memory devices are coupled to microcontroller and configured to store instructions and data used by microcontroller)

As per claim 13, Freitag discloses the PLD further comprising an embedded flash memory wherein a portion of the embedded flash memory houses the first configuration memory for PLD configuration and a second portion of the embedded flash memory houses the second configuration memory for CMU configuration. (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions as show in figures 4  that is in phase one configuration process and configured to receive signals from the microcontroller and to drive the signals onto the network transmission medium that is in phase two configuration process.)
 
As per claim 14, Freitag discloses the PLD further comprising a static random-access memory ("SRAM") wherein a portion of the SRAM is configured to be the first configuration memory for PLD configuration and a second portion of the SRAM is configured to be the second configuration memory for CMU configuration. (col.6, lines 32-41, i.e., memory devices (e.g., SRAM or DRAM, EPROM) are coupled to microcontroller and configured to store instructions and data used by microcontroller)

As per claim 15, Freitag discloses wherein the processor includes hard macro operable to selectively execute instruction sets based on one of Advanced RISC (reduced instruction set computing) Machine ("ARM"), Million Instructions Per Second ("MIPS"), Argonaut RISC Core ("ARC"), X86, and Power PC in (col.7, lines 30-35, i.e., Processor core 48 is configured to execute instructions, for example x86 instructions.) 
 
As per claim 16, Freitag discloses wherein the plurality of CLBs is configured to behave as a device of CMU having multiple programmable interfaces facilitating communication between a plurality of I/O ports and one or more external devices via at least one of several configurable communication standards in accordance with a set of predefined programming microcode in the second configuration memory. (col.4, lines 27-41, i.e., the set of instructions executed by processor core 48 may be extended to include instructions which require execution by one or more of the multiple CLBs 50a-d. During the programming operation, the output signals configure the programmable logic within one or more of the multiple CLBs 50a-d to perform selected functions.)
 
As per claim 17, Freitag discloses wherein the programmable interfaces are configured to utilize inter-integrated circuit ("I2C") to facilitate communication between the plurality of I/O ports and one or more external devices in accordance with the set of predefined programming microcode. (col.10, lines 35-47, i.e., the address field allows identification of the transmitting computer system (i.e., transmitter) and the receiving computer system (i.e., receiver) involved in the transmission.)
 
As per claim 20, Freitag discloses wherein the programmable interfaces are configured to one of utilize universal asynchronous receiver-transmitter ("UART"), Integer ("Int"), two-wire interface ("TWI"), and Timer interface protocol to facilitate communication between the plurality of I/O ports and one or more external devices in accordance with the interface programming microcode. (col.6, line 32-col.7, line 5, i.e., Each CLB 50 configured to implement one or more functions required to transfer information using a selected communication protocol and via network transmission medium 12. The execution unit generates output signals which represent an offset portion of an address of a memory location from which data is to be read or to which data is to be written. The memory devices which include storage locations corresponding to the address signal.  The chip select signal enables the one or more memory devices for a data transfer operation via communication bus.)

As per claim 21, Freitag discloses a method of configuring a field-programmable gate array ("FPGA") (figs. 2-4, i.e., 32) to contain a configurable microcontroller unit ("MCU") (figs. 2-4, i.e., 36) via a two-phase configuration process, the method comprising: (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions as show in figures 4  that is in phase one configuration process and configured to receive signals from the microcontroller and to drive the signals onto the network transmission medium that is in phase two configuration process.)
Retrieving first configuration data from a first configuration memory for configuring a field-programmable gate array ("FPGA"); (col.6, line 56-col.7, line 5, i.e., configurable data store and retrieve data the one or more memory devices via the bus 46)
configuring the FPGA to behave as one or more MCUs in accordance with the first configuration data; (col.3, lines 31-67, i.e., a network including a microcontroller having a programmable logic that are variably configurable to perform selected functions as show in figures 4 that is in phase one configuration process and configured to receive signals from the microcontroller and to drive the signals onto the network transmission medium that is in phase two configuration process.)
completing a first phase configuration after verifying functionality of the FPGA containing the configurable MCU;  and (col.3, lines 31-67, i.e., a network including a microcontroller having programmable logic that are variably configurable to perform selected functions)
(col.6, line 32-col.7, line 5, i.e., Each CLB 50 configured to implement one or more functions required to transfer information using a selected communication protocol and via network transmission medium 12. The execution unit generates output signals which represent an offset portion of an address of a memory location from which data is to be read or to which data is to be written. The memory devices which include storage locations corresponding to the address signal.  The chip select signal enables the one or more memory devices for a data transfer operation via communication bus. )
 
As per claim 22, Freitag discloses the method further comprising verifying functionalities of the configurable MCU. (col.7, lines 25-55, i.e., Each CLB 50 includes programmable logic which is configurable to perform a selected function in response to output signals produced by processor core 48 during instruction execution.)

As per claim 23, Freitag discloses the method further comprising completing a second phase configuration after one or more user-defined functionalities of the configurable MCU are verified. (col.10, lines 20-56, i.e., the control information includes error control information and flow control information. The address field allows identification of the transmitting computer system (i.e., transmitter) and the receiving computer system (i.e., receiver) involved in the transmission.)
 
As per claim 24, Freitag discloses the method further comprising identifying a first embedded function of the configurable MCU for facilitating network interface between a host and an external device based on a first interface protocol. (col.6, lines 26-31, i.e., the network interface unit 32 receives data from transmission medium 12 according to the selected communication protocol and drives signals corresponding to the data upon the signal lines of expansion bus 26.)
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8-9, 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag. Jr. (US Patent 6,237,054)
As per claims 8-9, 18-19 and  25-26, Freitag discloses all the limitations as the above but does not explicitly discloses wherein identifying a first embedded function includes determining an inter-integrated circuit ("I.sup.2C") or I3C or a universal asynchronous receiver-transmitter ("UART")  or serial peripheral interface ("SPI") interface function . However the particular technology to use when implementing electronic devices is an obvious matter of design choice, any interface function or protocol technology would have been an obvious choice.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made so as to use for communication between multiple devices with 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184